United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.S., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
Calexico, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0694
Issued: October 15, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 29, 2021 appellant filed a timely appeal from a January 28, 2021 merit decision
and a March 23, 2021 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish a diagnosed
medical condition causally related to the accepted factors of her federal employment; and
(2) whether OWCP properly denied appellant’s request for a review of the written record as
untimely filed pursuant to 5 U.S.C. § 8124(b).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. 2 The facts and circumstances of the case
as set forth in the Board’s prior order are incorporated herein by reference. The relevant facts are
as follows.
On November 28, 2019 appellant, then a 47-year-old supervisory customs and border
protection officer, filed an occupational disease claim (Form CA-2) alleging that she developed
left shoulder pain due to factors of her federal employment. She noted that she had surgery on her
right shoulder on June 13, 2018 and could only use her left arm and experienced pain due to
overcompensating with the left arm. Appellant became aware of her condition on October 1, 2018
and realized that it was caused or aggravated by her federal employment on November 1, 2018.
Appellant filed a prior traumatic injury claim (Form CA-1) on August 17, 2017 under
OWCP File No. xxxxxx197 alleging that she injured her right shoulder on August 14, 2017 when
she was cleaning and moving boxes while in the performance of duty. On November 29, 2017
OWCP accepted her claim for impingement syndrome of the right shoulder, and strain of muscle,
fascia, and tendon of other parts of the biceps, right arm, initial encounter. On J une 13, 2018
Dr. James McSweeney, a Board-certified orthopedist, performed an authorized arthroscopy of the
right shoulder and diagnosed full-thickness anterior tear supraspinatus tendon right shoulder,
impingement syndrome right shoulder, and superior labrum anterior and posterior II lesion, right
shoulder.3
In a December 13, 2019 development letter, OWCP informed appellant of the deficiencies
of her claim. It advised her of the type of factual and medical evidence needed to establis h her
claim and provided a questionnaire for her completion. OWCP afforded appellant 30 days to
submit the necessary evidence. No response was received.
By decision dated January 15, 2020, OWCP denied appellant’s occupational disease claim,
finding that the evidence of record was insufficient to establish that she sustained an injury in the
performance of duty, as alleged. It noted that, as she did not respond to its questionnaire, it was
unable to determine the factual component of her claim.
OWCP received additional evidence. Appellant was treated by Dr. McSweeney on
February 5, 2019 for a permanent and stationary evaluation with regard to her right shoulder injury.
Dr. McSweeney noted that she sustained a work-related injury to her right shoulder as a result of
lifting boxes at work. He also reported that on June 13, 2018 he performed arthroscopic surgery
and indicated that appellant was currently stable, returning to work regular duty 12-hour days.
Dr. McSweeney indicated that she reported developing a recent onset of left shoulder pain without
any specific trauma. He diagnosed right shoulder impingement syndrome, full thickness
supraspinatus tear, superior labrum from anterior to posterior tear lesion, and status post right
shoulder arthroscopy. Dr. McSweeney opined that appellant was permanent and stationary. He
noted that she sustained 10 percent permanent impairment of the right upper extremity.
2

Order Remanding Case, Docket No. 20-1111 (issued December 7, 2020).

3

On June 7, 2019 OWCP granted appellant a schedule award for 10 percent permanent impairment of the right
upper extremity. The award ran for 28.8 weeks from February 6 through September 12, 2019.

2

Dr. McSweeney evaluated appellant on February 11, 2020 for left shoulder pain. He noted a
history of her right shoulder injury occurring at work as a result of lifting boxes. Dr. McSweeney
noted that appellant had right shoulder arthroscopic surgery and ultimately went back to work
regular duty and was released from his care on February 5, 2019. Appellant reported left shoulder
pain with a gradual onset in October 2018 that progressively increased. Findings on examination
revealed tenderness with palpation over the bicipital groove and anterior leading edge of the
humeral footprint near the suprascapular insertion, limited range of motion, positive Hawkins sign,
and positive Neer impingement sign. Dr. McSweeney diagnosed status post industrial related right
shoulder injury on August 14, 2017 status post arthroscopy right shoulder June 13, 2018,
permanent and stationary rating of right shoulder February 5, 2019. He further diagnosed an
industrial-related overcompensation injury left shoulder explaining that it was secondary to a
specific injury of the right shoulder dated August 14, 2017.
On February 18, 2020 appellant requested reconsideration.
By decision dated April 29, 2020, OWCP denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
On May 6, 2020 appellant appealed her claim to the Board. By order dated December 7,
2020, the Board set aside OWCP’s January 15 and April 29, 2020 decisions and remanded the case
with instructions to administratively combine OWCP File Nos. xxxxxx197 and xxxxxx931. 4
Thereafter, OWCP administratively combined the files with File No. xxxxxx197 serving as the
master file
By decision dated January 28, 2021, OWCP found that appellant had established that the
employment incident occurred as alleged, but denied the claim, finding that she had not submitted
medical evidence containing a diagnosis in connection with the accepted factors of federal
employment, and thus had not met the requirements to establish an injury as defined by FECA.
In an appeal request form dated and received on March 1, 2021 appellant requested a
review of the written record by a representative of OWCP’s Branch of Hearings and Review.
In a March 1, 2021 report, Dr. McSweeney described the mechanism of injury noting that
appellant previously injured the right shoulder that required complex surgery followed by a period
of immobilization. As a result of the right shoulder condition appellant sustained a compensatory
injury to the left shoulder. Dr. McSweeney opined that she sustained an industrial injury to the
left shoulder on October 1, 2018 and diagnosed a left shoulder rotator cuff strain and possible
rotator cuff injury.
By decision dated March 23, 2021, OWCP denied appellant’s request for a review of the
written record as untimely filed, finding that her request was not made within 30 days of the
January 28, 2021 OWCP decision as it was dated and received on March 1, 2021. It further
exercised discretion and determined that the issue in this case could equally well be addressed by
a request for reconsideration before OWCP along with the submission of new evidence.

4

Id.

3

LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA 5 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA, 6 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury. 7 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.8
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
(2) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the claimant. 9
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue. 10 The opinion of the physician must be based on a complete and
accurate factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant. 11
Neither the mere fact that a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents, is sufficient to establish causal relationship.12
ANALYSIS -- ISSUE 1
The Board finds that this case is not in posture for decision.
In support of her claim, appellant submitted a February 11, 2020 report from
Dr. McSweeney who treated her for left shoulder pain. In this report, Dr. McSweeney diagnosed
5

Supra note 1.

6

J.W., Docket No. 18-0678 (issued March 3, 2020); S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59
ECAB 178 (2007); Joe D. Cameron, 41 ECAB 153 (1989).
7

J.S., Docket No.18-0657 (issued February 26, 2020); J.M., Docket No. 17-0284 (issued February 7,
2018); James E. Chadden, Sr., 40 ECAB 312 (1988).
8

L.J., Docket No. 19-1343 (issued February 26, 2020); R.R., Docket No. 18-0914 (issued February 24,
2020); Delores C. Ellyett, 41 ECAB 992 (1990).
9

S.C., Docket No. 18-1242 (issued March 13, 2019); R.H., 59 ECAB 382 (2008).

10

J.F., Docket No. 18-0492 (issued January 16, 2020); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

11

A.M., Docket No. 18-0562 (issued January 23, 2020); Leslie C. Moore, 52 ECAB 132 (2000).

12

E.W., Docket No. 19-1393 (issued January 29, 2020); Gary L. Fowler, 45 ECAB 365 (1994).

4

status post industrial related right shoulder injury on August 14, 2017, status post arthroscopy right
shoulder June 13, 2018, permanent and stationary rating of right shoulder February 5, 2019. He
further diagnosed an industrial-related overcompensation injury left shoulder explaining that it was
secondary to a specific injury of the right shoulder dated August 14, 2017. The Board finds that
this report establishes a medical diagnosis of an industrial-related overcompensation injury of the
left shoulder secondary to a specific injury of the right shoulder dated August 14, 2017.
As the medical evidence of record establishes a diagnosed condition, the case must be
remanded for consideration of the medical evidence with regard to the issue of causal relationship.
Following such further development as deemed necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision with regard to whether appellant
has met her burden of proof to establish a diagnosed medical condition causally related to the
accepted factors of her federal employment. 13
ORDER
IT IS HEREBY ORDERED THAT the March 23 and January 28, 2021 decisions of the
Office of Workers’ Compensation Programs are set aside and the case is remanded to OWCP for
proceedings consistent with this decision of the Board.
Issued: October 15, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

13

In light of the disposition of Issue 1, Issue 2 is rendered moot.

5

